Citation Nr: 0735709	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected left neck cyst excision residuals.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  

3.  Entitlement to service connection for a thyroid 
condition.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for left heel plantar 
fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio, and an October 2006 rating 
decision of the St. Petersburg, Florida, RO.  Jurisdiction 
over the claims file now resides with the Newark, New Jersey, 
RO.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the Newark RO in September 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  At the hearing, the veteran's 
case was advanced on the docket due to his advanced age.  See 
Board Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2007).  The 
veteran also withdrew his appeal regarding the matter of an 
increased initial rating for service-connected tinnitus at 
the hearing.  Id.  Accordingly, that issue will be discussed 
no further herein.  

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss and service connection for a 
thyroid condition, a back disability, gout, and left heel 
plantar fasciitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left neck cyst excision 
residuals are manifested by a painful, "itchy" scar which 
is nonadherent, superficial, smooth, three inches in length, 
three millimeters in width, and unassociated with tissue 
loss.

2.  The evidence does not show that the service-connected 
left neck cyst excision residuals are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSION OF LAW

The criteria for an increased disability rating of 10 percent 
for left neck cyst excision residuals have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 7800-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's appeal regarding the rating assigned his 
service-connected left neck cyst excision residuals arises 
out of his contention that the symptomatology associated with 
this condition is more severe than that contemplated by the 
initial noncompensable rating currently assigned.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the veteran's increased rating claim regarding 
his left neck cyst excision residuals.  As noted above, the 
remainder of the issues on appeal will be addressed in the 
REMAND portion of this decision.  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) [noting that where notice was not provided prior 
to the initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ]; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) [finding 
that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect].  

In this case, the VCAA duty to notify was satisfied by 
letters dated in September 2003 and March 2006 that fully 
addressed all four notice elements (the latter of these 
letters was issued subsequent to the initial AOJ decision).  
These letters informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit all evidence and/or information in 
his possession to the AOJ.  Moreover, the March 2006 letter 
informed the veteran of the information and evidence needed 
to establish a disability rating for his service-connected 
conditions and the effective date to be assigned such 
ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his increased rating claim and given ample time to respond, 
but the AOJ also readjudicated the claim by way of an August 
2006 supplemental statement of the case (SSOC).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to finally decide the veteran's appeal regarding the 
disability rating assigned his left neck cyst excision 
residuals, as the timing error did not affect the essential 
fairness of the adjudication.  

The Board notes in passing that the September 2003 VCAA 
letter did not specifically refer to left neck cyst excision 
residuals, but rather to service connection for a "thyroid 
condition."  As will be discussed in greater detail below, 
the veteran initially claimed service connection for a 
thyroid condition which he claims is the product of an in-
service operation to remove a left neck cyst.  The RO 
essentially denied service connection for a thyroid condition 
(finding that the in-service cyst removal was unrelated to 
the veteran's thyroid condition), but granted service 
connection for the scarring related to the cyst removal 
surgery.  The veteran subsequently appealed the rating.  
Because the September 2003 letter addressed the information 
and evidence needed to establish service connection for the 
residuals of the cyst removal surgery (whether or not such 
involved the thyroid), the Board believes that it satisfies 
the VCAA notice requirements for the veteran's left neck cyst 
increased rating claim, especially as amplified by the March 
2006 VCAA letter.

B.  Duty to assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The evidence of record includes 
service medical records, extensive VA treatment records, the 
report of multiple VA examinations, including one conducted 
in May 2006 to specifically evaluate the severity of the left 
neck cyst excision scar.  Private medical records from the 
Denville Medical and Sport Rehabilitation Center, Dr. Leah 
Schonfield, and the Family Medical Center at Dover have also 
been obtained.  The veteran was also provided an opportunity 
to set forth his contentions during a September 2007 hearing 
before the undersigned Acting Veterans Law Judge.  

The veteran indicated receiving treatment several decades ago 
from Dr. Arthur Tiger and a Dr. Timmerman at St. Clare's 
Hospital (formerly Dover General Hospital).  The RO attempted 
to obtained these records, but received a letter from Dr. 
Tiger in April 2003 indicating that no records for the 
veteran were available.  While limited records were obtained 
from St. Clare's Hospital dated from 2001 to the present, 
that facility indicated in an August 2005 letter that no 
additional records were available.  

The veteran also noted receiving treatment from Dr. Frank 
Albano at Columbus Hospital.  That facility indicated in an 
August 2006 letter that no records pertaining to the veteran 
were available.  The same letter noted that Dr. Albano was 
long deceased and that it was doubtful that his records were 
available.  RO personnel contacted the physician who took 
over Dr. Albano's practice, but that physician likewise 
indicated that no records were available.  

The RO also attempted to obtain treatment records from a Dr. 
Moss at Family Medical Center.  Personnel from that facility 
indicated in an April 2003 letter that Dr. Moss had not been 
in practice for over 12 years and that no records from that 
physician were available.  As noted above, however, more 
recent treatment records from Family Medical Center 
chronicling treatment with Dr. Leah Schonfield were obtained.  

In short, it appears that VA has satisfied its duty to assist 
the veteran in obtaining the medical records outlined above.  
Any additional efforts to obtain these records would be an 
exercise in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  Neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any other evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to an initial compensable rating for left 
neck cyst excision residuals

The veteran was initially granted service connection for 
residuals of a left neck cyst excision in a January 2005 
rating decision, which assigned an initial noncompensable 
evaluation.  The veteran subsequently perfected an appeal as 
to the assigned rating.   

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

The veteran's service-connected left neck cyst excision 
residuals are currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7819 [benign skin neoplasms].  
That diagnostic code commands that that benign skin neoplasms 
be rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800, as scars under Diagnostic Codes 7801-
7805, or on impairment of function.  The Board believes that 
consideration under Diagnostic Code 7800 (relating to 
disfigurement of the head, face, or neck) and Diagnostic 
Codes 7801-7805 (relating to scars) is appropriate as the 
primary residual from the veteran's in-service cyst excision 
appears to be a scar on the left side of the neck.  [To the 
extent that the veteran claims that the cyst excision led to 
a thyroid condition, such is the subject of the veteran's 
service-connection claim for a thyroid condition which is 
discussed in the REMAND portion of this decision].  

The Board also notes that the rating criteria for the skin 
were substantially revised in 2002.  However, because the 
veteran filed his initial service-connection claim for the 
residuals of his left neck cyst excision surgery in August 
2003, only the current schedular criteria are applicable.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars which are painful on examination.  Such 
appears to be consistent with the veteran's scar 
symptomatology.  The veteran testified at his September 2007 
hearing that his neck scar was irritating, painful and 
frequently itchy.  See Board Hearing Tr. at 7, 13.  While the 
May 2006 VA examiner noted that the veteran's scar was 
nontender to palpation, VA outpatient treatment records 
frequently note left submandibular pain - essentially in the 
area of the scar.  Because the record indicates that the 
veteran's neck scar is painful, a 10 percent rating is 
warranted under Diagnostic Code 7804.

A rating in excess of 10 percent is unavailable under any of 
the other diagnostic codes pertaining to scars, with the 
exception of Diagnostic Code 7801.  A rating in excess of 10 
percent under that diagnostic code requires scar area in 
excess of 12 square inches.  As measured on VA examination in 
May 2006, the veteran's scar is less than 3 square inches in 
area.  Accordingly, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 7801.  In any event, 
Diagnostic Code 7801 only applies to scars which are located 
in areas other than the head, face, or neck.  It is therefore 
not applicable to the veteran's neck scar.  Moreover, that 
diagnostic code requires scars that are deep or cause limited 
motion.  The May 2006 VA examiner clearly noted that the 
veteran's neck scar was superficial and not productive of 
limited motion.  

A rating is excess of 10 percent is also potentially 
available under Diagnostic Code 7800.  To obtain the next 
highest rating (of 30 percent) under that diagnostic code, 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features must be 
demonstrated.  Alternatively, two or three characteristics of 
disfigurement must be shown.  In the instant case, the 
veteran's scar involves only the neck and does not involve 
any paired feature, nor has it resulted in any asymmetry.  
Tissue loss has also not been shown.  The May 2006 VA 
examiner noted that the veteran's neck scar was not 
productive of edema, inflammation, or keloid formation.  The 
scar itself was described as "barely noticeable as it mixes 
in with the skin folds" on the neck.  

Two or more characteristics of disfigurement have also not 
been shown.  The eight characteristics of disfigurement are: 
scar five or more inches (13 or more centimeters) in length; 
scar at least one-quarter inch (0.6 centimeters) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  On VA 
examination in May 2006, the veteran's scar was measured 
three inches long and only three millimeters in wide.  Such 
dimensions fall well below that needed for the six 
characteristics of disfigurement that rely on length, 
breadth, or surface area.  The examiner also noted that the 
scar was nonadherent, smooth, and not elevated or depressed.  
Moreover, no change in pigmentation was noted and, as noted 
above, the scar was described as barely noticeable in the 
folds of the skin.  Thus, it appears that none of the 
characteristics of disfigurement have been demonstrated.  A 
rating in excess of 10 percent is therefore not warranted 
under Diagnostic Code 7800.

Because the instant appeal arises out of the assignment of an 
initial rating, the Board has considered whether staged 
ratings are appropriate.  As alluded to above, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially-assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection for left neck cyst 
excision residuals has the veteran met or nearly approximated 
the criteria for greater than a 10 percent rating.  While the 
veteran has regularly complained of pain and irritation in 
the area of his neck scar, at no time during the appeal 
period have any of the characteristics of disfigurement been 
exhibited.  Moreover, the relatively small area of the 
veteran's neck scar and it's superficial, nonadherent, and 
smooth nature would essentially preclude a rating in excess 
of the 10 percent rating the Board is assigning.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case, and a 10 percent rating is 
warranted from the effective date of the grant of service 
connection.

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected back disability.  The record does not show 
that the veteran has required frequent hospitalization for 
his left neck cyst excision residuals.  To the contrary, he 
has not been hospitalized for this condition since the in-
service surgery which caused the scar.  All other treatment 
and evaluation has been conducted on an outpatient basis.

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
Although the veteran is currently retired, it does not appear 
that his neck scar would unduly interfere with employment.  
Although scar pain and irritation would undoubtedly cause the 
veteran minor discomfort throughout the workday, this alone 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the veteran 
outside of the norm.  Such potential occupational impairment 
is specifically contemplated by the rating schedule and the 
10 percent rating the Board has assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's left neck cyst excision residuals present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports a rating of 10 
percent and no higher for the veteran's service-connected 
left neck cyst excision residuals.  The benefit sought on 
appeal is accordingly granted to that extent.


ORDER

Entitlement to an increased initial evaluation of 10 percent 
for service-connected left neck cyst excision residuals is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran also seeks an initial compensable rating for 
bilateral hearing loss and service connection for a thyroid 
condition, a back disability, gout, and left heel plantar 
fasciitis.  Before the Board can properly adjudicate these 
claims, additional development is required.

Reasons for remand

Employment records

In an October 2007 statement, the veteran indicated that he 
was employed by Kearfott Singer in the 1970s, and that this 
company may have records concerning his back disability, 
including information about leave taken because of low back 
pain.  On remand, an attempt should be made to secure these 
records following receipt of the proper authorization forms 
from the veteran.

VCAA notice

Although the veteran was provided with a VCAA notice letter 
in July 2006 concerning his service-connection claim for left 
heel plantar fasciitis, this letter addressed direct service-
connection only and did not address the type of evidence 
needed to substantiate a secondary service-connection claim.  
The veteran is essentially contending that his left heel 
plantar fasciitis either had its genesis in service or is 
directly related to gout (the latter of which he also 
contends should be service connected.  Because the veteran's 
left heel plantar fasciitis claim raises the issue of 
secondary-service connection, on remand he should be provided 
a VCAA notice letter which specifically outlines the type of 
information and evidence needed to substantiate a secondary 
service-connection claim.  See generally 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007) [commanding that 
a VCAA notice letter inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim].  

Additional VA examinations

The Board also believes that additional VA examinations are 
required to assess the severity of the veteran's service-
connected bilateral hearing loss and the nature and etiology 
of several of his other claimed disabilities.  The Board will 
discuss each of these in turn.

A.  Bilateral hearing loss

The most recent VA compensation and pension examination 
afforded the veteran to assess the severity of his service-
connected hearing loss was conducted in April 2007.  Although 
this examination was conducted relatively recently, the 
veteran testified at his September 2007 hearing that his 
hearing loss had worsened since that examination.  See Board 
Hearing Tr. at 4; see also VA Form 9, received July 9, 2007.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [observing that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted].  VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Because the veteran claims that his hearing loss has 
increased in severity since the most recent examination, the 
Board finds that a new examination is necessary to reach a 
decision on his increased rating claim.

B.  Thyroid condition

As noted above, the veteran maintains that he has a current 
thyroid condition which is related to the cyst excision 
surgery he had in service.  Service medical records indicate 
that in March 1953, the veteran underwent the removal of a 
cystic subcutaneous mass of the left cervical region.  The 
veteran also contends that shortly after discharge in 1956 he 
experienced weight loss and dysphagia.  The veteran notes 
that he was treated for these symptoms by Dr. Frank Albano 
who, he contends, ascribed them to a "thyroid problem."  
See VA Form 21-4138 dated September 19, 2003.  As explained 
above, attempts to obtain records from that physician were 
unsuccessful.  The veteran maintains that such symptoms 
"came and went on and off" over the years but that he did 
not seek treatment until 2003.  VA outpatient treatment 
records from 2003 reflect the veteran's complaints of neck 
enlargement, weight loss, and dysphagia.  A thyroid scan 
conducted at that time revealed two benign thyroid nodules on 
the right lobe and an absent left thyroid lobe and isthmus.  

Although the veteran was afforded a VA examination to assess 
his thyroid condition in September 2003, the examination 
report essentially chronicles the above history and does not 
offer an opinion as to the relationship between the veteran's 
current thyroid condition and his 1953 surgery.  On remand, a 
medical opinion should be obtained which more squarely 
addresses the nexus question.

C.  Low back disability 

The veteran also maintains that his current back disability 
is the product of either an in-service lifting injury or an 
in-service fall.  The veteran specifically contends that he 
injured his back after lifting a heavy crate during service 
and again after falling down a ladder well on a ship.  See 
Board Hearing Tr. at 8; January 2003 VA neurologic 
examination.  Service medical records reflect that the 
veteran was treated for "pain in [the] spine" on a single 
occasion in September 1955.  The veteran maintains that he 
has experienced back pain on and off since these incidents.  

Recent VA outpatient treatment records and the reports of 
several VA examinations reflect diagnoses of chronic low back 
strain, degenerative joint disease at the L5-S1 level, and 
spondylothisthesis at the L4-L5 level.  The veteran has not, 
however, been provided an adequate VA examination addressing 
the relationship between his current low back disabilities 
and in-service injuries.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
made clear that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability, as the veteran has been diagnosed with several 
low back disabilities, including back strain and degenerative 
joint disease.  There is also evidence of treatment for back 
pain in service together with the veteran's report of an in-
service lifting injury and a fall down a ladder well.  
Moreover, the veteran has maintained that he has experienced 
persistent back pain since these in-service incidents.  Thus, 
the first three McLendon requirements have been satisfied.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Although the veteran was 
afforded a VA neurological examination in January 2003, the 
report of this examination essentially restates the veteran's 
medical history and offers a diagnosis of low back strain.  
The examination report contains no opinion regarding the 
relationship between the veteran's current back disability 
and his in-service complaints.  Moreover, while a December 
2002 VA examiner stated that the veteran's lumbar strain was 
"service-connected, by history," it is unclear if such 
statement reflects the examiner's etiological opinion or was 
merely a regurgitation of the history as reported by the 
veteran.  In any event, the examiner provided no explanation 
or underlying rationale for his opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [observing that 
whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [noting that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Under such 
circumstances, the Board believes that on remand an 
additional VA examination should be conducted to address the 
nature and etiology of the veteran's low back disability.  

D.  Gout/plantar fasciitis

The veteran also contends that he first began to experience 
gout in service and has had problems with this condition ever 
since.  The veteran maintains that he experienced toe pain in 
service which was diagnosed as gout, and that he has suffered 
from the condition ever since.  He further claims that his 
left heel plantar fasciitis either began in service or is 
secondary to gout.  The veteran specifically contends that 
his gout resulted in an altered gait which in turn led to 
plantar fasciitis.  

As with the veteran's back disability there is competent 
evidence of a current disability, as the veteran has been 
diagnosed by various medical professionals with gout and 
plantar fasciitis.  The first McLendon element has therefore 
been satisfied.  Moreover, while the veteran's service 
medical records do not specifically mention gout, they do 
reflect treatment for a "toe infection" in August 1954, 
thereby satisfying the second McLendon element.  The veteran 
has also maintained that he has suffered from toe pain 
secondary to gout ever since discharge from service that 
various physicians have suggested that his plantar fasciitis 
is secondary to gout.  This satisfies the third McLendon 
element which requires an "indication" that the veteran's 
current disability(ies) may be associated with his period of 
service or with another service-connected disability.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  While the veteran was 
afforded VA orthopedic examinations in December 2002 and 
August 2006 which diagnosed gout and left heel plantar 
fasciitis, neither examination report commented on the 
relationship between the veteran's gout and/or plantar 
fasciitis and his period of service or the relationship 
between the veteran's gout and plantar fasciitis.  On remand, 
an examination addressing these crucial nexus questions 
should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter regarding his service-connection 
claim for left heel plantar fasciitis 
which complies with the notification 
requirements of the VCAA.  Such notice 
must inform the veteran of the 
information and evidence needed to 
substantiate a secondary service-
connection claim.  Such letter should 
also instruct the veteran to provide VA 
with authorization to obtain employment 
records from his former employer, 
Kearfott Singer, relating to his back 
disability and leave needed for the same.  
Attempt to obtain any records for which 
the veteran provides proper 
authorization, to the extent practicable.

2.  Schedule the veteran for an 
audiological examination to determine the 
nature and severity of his service-
connected bilateral hearing.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
asked to provide results in a numeric 
format for each of the following 
frequencies: 1000, 2000, 3000 and 4000 
Hertz.  The examiner is also asked to 
provide an average of the above 
frequencies for each ear, and to provide 
speech recognition scores for each ear 
using the Maryland CNC Test.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.  

3.  Arrange for review of the file by an 
appropriately qualified VA physician.  
After reviewing the veteran's VA claims 
folder, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's current thyroid 
condition (including the absence of a 
left thyroid lobe and the presence of 
several nodules on the right thyroid 
lobe) is related to his 1953 cyst removal 
surgery or any other incident of military 
service.  If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  The reviewing 
physician's opinion should be associated 
with the veteran's VA claims folder.

4.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his current low back 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's low back disability is 
related to any incident of military 
service.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  
The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

5.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his gout and left heel 
plantar fasciitis.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's gout is 
related to any incident of military 
service.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's left heel 
plantar fasciitis is related to his 
military service and/or gout.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

6.  Thereafter, and after completing any 
additional development deemed necessary, 
readjudicate the remaining issues on 
appeal.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


